The evidence in this case was circumstantial, and the defendants except to the instructions of his Honor on the ground that he failed "to lay down to the jury, as a rule of law, that the strength of circumstantial evidence must be equal to the strength of the testimony of one credible eye-witness." This very point was raised in S. v. Norwood, 74 N.C. 247, and overruled by the Court. This ruling is referred to and approved in S.v. Gee, 92 N.C. 756, and cannot be regarded as an open question in this State. His Honor's charge as to the intensity of proof is well sustained by the foregoing authorities.
No error.
Cited: S. v. Trull, 169 N.C. 367. *Page 518